Citation Nr: 0715261	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-05 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a chronic multiple 
joint disorder to include bilateral knee, bilateral ankle, 
and bilateral foot joint pain and undifferentiated 
spondyloarthropathy.  

2.  Entitlement to service connection for chronic hepatitis 
C.  

3.  Entitlement to an initial disability evaluation in excess 
of 50 percent for the veteran's post-traumatic stress 
disorder with depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had honorable active service from March 1979 to 
March 1982.  He had additional active service from March 6, 
1984, to January 14, 1985, from which he received an other 
than honorable discharge.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 administrative decision 
of the Milwaukee, Wisconsin, Regional Office (RO) which 
determined that the veteran's January 14, 1985, other than 
honorable discharge constituted a bar to his entitlement to 
all Department of Veterans Affairs (VA) benefits "with the 
possible exception of healthcare benefits" based on his 
period of active service from March 6, 1984, to January 14, 
1985.  In March 2003, the RO, in pertinent part, established 
service connection for post-traumatic stress disorder (PTSD) 
with depression; assigned 30 percent evaluation for that 
disability; established service connection for bilateral 
hearing loss disability; assigned a noncompensable evaluation 
for that disability; effectuated the awards as of June 21, 
2001; and denied service connection for both a chronic 
multiple joint disorder to include bilateral knee, bilateral 
ankle, and bilateral foot joint pain and chronic hepatitis C.  
In April 2003, the veteran submitted a notice of disagreement 
with both the March 2003 administrative decision and the 
March 2003 rating decision.  In February 2005, the RO issued 
a statement of the case to the veteran and his accredited 
representative.  In February 2005, the veteran submitted an 
Appeal to the Board (VA Form 9) from the denial of service 
connection for a chronic multiple joint disorder and the 
initial evaluation assigned for his PTSD with depression.  In 
March 2005, the veteran submitted an Appeal to the Board (VA 
Form 9) from the denial of service connection for chronic 
hepatitis C and the March 2003 character of discharge 
determination.  

In June 2005, the veteran withdrew his substantive appeal 
from the March 2003 character of discharge determination.  In 
August 2005, the RO increased the evaluation for the 
veteran's PTSD with depression from 30 to 50 percent and 
effectuated the award as of June 21, 2001.  In January 2007, 
the veteran was afforded a videoconference hearing before the 
undersigned Acting Veterans Law Judge.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected PTSD 
with depression.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provide a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an initial evaluation 
in excess of 50 percent for the veteran's PTSD with 
depression.  The veteran is not prejudiced by such action.  
The Board has not dismissed any issue and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue is styled.  


FINDINGS OF FACT

1.  Chronic undifferentiated spondyloarthropathy has been 
shown to have originated during the veteran's period of 
honorable active service.  

2.  Chronic hepatitis C was not manifested during the 
veteran's period of honorable active service or for many 
years thereafter.  The veteran's chronic hepatitis C has been 
shown to have originated during the veteran's period of 
honorable active service as the result of his intravenous 
drug abuse.  

3.  The veteran's PTSD with depression has been shown to be 
productive of no more than occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as flattened affect; disturbances of motivation and 
mood; suicidal ideation; difficulty in establishing and 
maintaining effective work and social relationships; and GAF 
scores of between 41 and 65.  


CONCLUSIONS OF LAW

1.  Chronic undifferentiated spondyloarthropathy was incurred 
during the veteran's period of honorable active service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2006).  

2.  Service connection for chronic hepatitis C may not be 
established.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 
3.326(a) (2006).  

3.  The criteria for an initial evaluation in excess of 50 
percent evaluation for the veteran's chronic PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.7, 4.130, 
Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims of entitlement to service connection and the 
evaluation of his PTSD with depression, the Board observes 
that the RO issued VCAA notices to the veteran in March 2002, 
October 2002, June 2003, November 2003, June 2004, and 
September 2005 which informed the veteran of the evidence 
generally needed to support a claim of entitlement to service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his claims.  Such notice 
effectively informed him of the need to submit any relevant 
evidence in his possession.  The March 2002 and October 2002 
VCAA notice were issued to the veteran prior to March 2003 
rating decision from which the instant appeal arises. 

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded VA examinations for compensation purposes.  The 
examination reports are of record.  The veteran was afforded 
hearings before both a VA hearing officer and the undersigned 
Acting Veterans Law Judge.  The hearing transcripts are of 
record.  There remains no issue as to the substantial 
completeness of the veteran's claims.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006).  

The Court held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the instant appeal, the veteran was not informed of the type 
of evidence necessary to establish an initial evaluation and 
an initial effective date for an award of service connection.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as to the 
issue of service connection for a chronic multiple joint 
disorder given the favorable outcome below.  In reference to 
the issues of service connection for chronic hepatitis C and 
an initial evaluation in excess of 50 percent for the 
veteran's chronic PTSD with depression, the preponderance of 
the evidence is against the veteran's claims and the notice 
deficiencies are thus rendered moot.  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  




I.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
peacetime service.  An injury or disease incurred during 
active service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  No compensation shall be paid if the 
claimed disability is the result of the veteran's drug abuse.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.301(d) (2006).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  

A.  Multiple Joint Disorder

The veteran's service medical records indicate that he was 
seen for knee, ankle, and foot complaints.  Clinical 
documentation dated in April 1979 states that the veteran 
complained of recurrent left ankle sprains.  He reported 
having experienced a "recent inversion episode."  An 
impression of "Grade II [left] inversion sprain" was 
advanced.  A May 1979 treatment record notes that the veteran 
complained of progressive right knee pain of seven days' 
duration.  An impression of chondromalacia was advanced.  

Clinical documentation dated in July 1979 treatment record 
conveys that the veteran complained of right knee pain and 
recurrent ankle sprains.  He reported that he had injured his 
right knee during advanced infantry training.  An August 1979 
treatment entry states that the veteran reported that he had 
injured his left knee while playing football.  No chronic 
knee disorder or other abnormality was identified.  

An October 17, 1979, treatment record states that the veteran 
complained of right ankle pain.  An impression of a contusion 
was advanced.  An October 25, 1979, treatment entry notes 
that the veteran complained of "soreness to [the] top of 
foot."  He reported that he had initially experienced foot 
pain after he jumped off of a tracked vehicle about 10 days 
prior to the appointment.  An impression of "resolving 
trauma" was advanced.   

At his December 1981 physical evaluation for service 
separation, the veteran reported that his knees bothered him 
after prolonged periods of standing.  No chronic knee 
disorder or other joint abnormality was identified.  

At a November 1982 VA examination for compensation purposes, 
the veteran reported having sustained a right patellar 
laceration prior to entering active service; an inservice 
right knee sprain; and a post-service June 1982 right knee 
sprain.  The veteran was diagnosed with "inconsequential 
residuals, right knee sprain, April 1979, full recovered, 
asymptomatic;" "historic reinjury, right knee sprain, by 
tumbling, June 1982, full recovered, asymptomatic;" and 
"historic right patellar laceration, superficial, fully 
recovered and asymptomatic, 1965."  

A July 1999 treatment record from Jeffrey P. Andreini, M.D., 
conveys that the veteran complained of multiple joint aches 
which were most recently located in the left lower extremity 
from his knee to his ankle.  The veteran was noted to have 
been prescribed Interferon for his chronic hepatitis C.  The 
doctor observed that the veteran's left ankle appeared 
normal.  An assessment of "joint aches which may be 
secondary to the Interferon" was advanced.  

A December 2000 treatment record from Dr. Andreini notes that 
the veteran complained of bilateral knee pain.  He clarified 
that the joint pain had previously been attributed to his 
hepatitis C.  

A January 2001 treatment record from Aurora Health Center 
indicates that the veteran complained of left knee and foot 
pain which he attributed to a "bone chip."  He reported 
that he did "a lot of bending" and denied sustaining any 
trauma.  

In his June 2001 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran reported that he had 
experienced chronic leg and ankle pain since April 1979.  In 
a June 2001 written statement, the veteran clarified that he 
experienced chronic bilateral knee, ankle, and foot pain 
which he believed was the result of his military service.  

A June 2001 treatment record from Timothy J. Thompson, M.D., 
reports that the veteran complained of bilateral knee pain 
and pain in the balls of his feet.  He believed that his 
symptoms were possibly related to his Interferon treatment.  
An impression of "arthralgias, myalgias, complaining of left 
knee and leg and right hand" was advanced. 

A December 2001 VA treatment record states that the veteran 
complained of arthralgias and stiffness in the right hand, 
the shoulders, the low back and the left leg for the "past 5 
to 6 years."  An impression of "generalized arthralgias 
with no evidence of synovitis" was advanced.  VA X-ray 
studies of the feet dated in December 2001 revealed a right 
calcaneal spur and no other abnormalities.  

A November 2002 VA treatment record states that the veteran 
complained of left knee and right foot pain and morning 
stiffness.  He was noted to be receiving treatment for 
undifferentiated spondyloarthropathy.  An assessment of 
"probable spondyloarthropathy and a [history of] hepatitis C 
[status post] treatment with Interferon alpha" was advanced.  

A February 2003 VA treatment record states that the veteran 
was diagnosed with arthralgias of unknown etiology.  VA 
clinical documentation dated in April 2003 states that the 
veteran complained of bilateral knee, ankle, and foot pain 
and morning stiffness.  He presented a history of bilateral 
knee symptoms since the period between 1979 and 1982.  The 
veteran was diagnosed with an undifferentiated 
spondyloarthropathy.  The VA physician commented that, 
"after a review of [the veteran's records], I feel that his 
joint complaints during his military service could very well 
have been a manifestation of his spondyloarthropathy."  

At a January 2004 VA examination for compensation purposes, 
the veteran complained of chronic knee and ankle pain and 
swelling since 1980.  He presented a history of 
spondyloarthropathy.  An assessment of "spondyloarthropathy 
primarily involving hands, but also involving [sacroiliac] 
joints, knees, and ankles" was advanced.  The examiner 
commented that:  

After review of all the available medical 
records, it is my opinion that his 
current undifferentiated 
spondyloarthropathy was not likely 
present during his military service.  His 
knee problems in service were not 
suggestive of an inflammatory 
arthropathy.  Pains were related to 
activity (per his [service medical 
records]) rather than being worse in the 
early morning.  There was no knee 
swelling ever noted.  Ankle pains and 
swelling were related to injuries and 
were short lived.  When he was first seen 
in the rheumatology clinic at the Madison 
VA 12/17/01, he reported that his 
arthropathy symptoms had been present for 
5-7 years.  Rheumatologic complications 
of hepatitis C (HCV) are common and 
include cryoglobulineamia, vasculitis, 
sicca symptoms, myalgia, arthritis, and 
fibromyalgia.  ...  [A VA doctor] has 
opined that it is possible that his knee 
symptoms in the military were an early 
manifestation (sic) of his 
spondyloarthropathy.  I agree that this 
is possible but this is not as likely as 
not because there was nothing suggestive 
of anything other than a knee sprain or 
chondromalacia and ankle sprain in the 
records from 1979 to 1982 and the 
spondyloarthropathy symptoms did not 
develop until about 1995 per his initial 
rheumatology consultation.  In addition, 
he has hepatitis C which can cause 
atypical arthritis.  Although the patient 
now reports all these symptoms were 
present in the military and ever since 
that time, the record does not support 
this.  

A February 2005 VA physical evaluation states that the 
veteran had been diagnosed with and followed at the Madison, 
Wisconsin, VA Rheumatology Clinic for an undifferentiated 
spondyloarthropathy since 2001.  The VA physician opined 
that:

Although he received this diagnosis 
within the past few years, he has had 
similar joint symptoms dating back to his 
military service.  Patients who have 
spondyloarthropathy often have normal 
X-rays of their joints, and [magnetic 
resonance imaging] can be the only 
imaging modality which demonstrates the 
inflammation.  Furthermore, patients with 
spondyloarthropathy often have 
intermittent symptoms.  After a review of 
[the veteran's] records, I feel that his 
joint complaints during his military 
service were likely a manifestation of 
his spondyloarthropathy.  

At a November 2005 VA examination for compensation purposes, 
the veteran was diagnosed with bilateral knee degenerative 
disease, a left knee Baker's cyst and a "left ankle heel 
spur."  The examiner commented that:

Veteran does not have radiological 
evidence of bony disease of ankles and 
[degenerative joint disease] of knees is 
not as likely as not related to injuries 
in military service.  It is more likely 
related to his many years of physical 
labor as a carpenter.  Joint pain is not 
related to drug use or hepatitis.  
Baker's cyst is unrelated to military 
service.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements.  
The veteran experienced numerous knee, ankle, and foot 
complaints during his period of honorable active service.  
The veteran has been diagnosed with chronic undifferentiated 
spondyloarthropathy manifested, in part, by bilateral knee, 
ankle, and foot pain.  While the examiner at the January 2004 
VA examination for compensation purposes concluded that the 
veteran's inservice joint complaints were not manifestations 
of his chronic undifferentiated spondyloarthropathy, the 
veteran's treating VA rheumatologists have expressly 
determined that his inservice joint symptomatology was 
"likely a manifestation of his spondyloarthropathy."  Both 
opinions are supported by the physicians' review of the 
clinical documentation of record.  Given these facts, the 
Board concludes that the evidence is in relative equipoise as 
to whether the veteran's chronic undifferentiated 
spondyloarthropathy was initially manifested during his 
period of honorable active service.  In resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
service connection is warranted for chronic undifferentiated 
spondyloarthropathy.  

B.  Chronic Hepatitis C

The veteran's service medical records make no reference to 
chronic hepatitis C.  At the November 1982 VA examination for 
compensation purposes, the veteran exhibited abnormal liver 
enzymes.  

In his June 2001 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that he 
initially manifested chronic hepatitis C in April 1979.  In 
his June 2001 written statement, the veteran indicated that 
he had contracted hepatitis as the result of "shots given 
while in the military that was (sic) given for overseas 
duty."  He clarified that he had been exposed to human 
tissue when he was ordered to clean the scene of another 
soldier's suicide.  

Clinical documentation from Mercy Medical Center dated in 
March 1999 indicates that the veteran was diagnosed with 
active chronic hepatitis C by liver biopsy.   

In an April 2002 Risk Factors for Hepatitis Questionnaire, 
the veteran stated that he injected heroin during and after 
active service; used intranasal cocaine after service 
separation; and was contaminated with blood when "given 
shots prior to overseas duty."  In an April 2002 written 
statement, the veteran reported that he cleaned the scene of 
a fellow soldier's suicide with a mop in 1980 or 1981.  He 
was exposed to "blood, bone, and brain hair matter."   

At an October 2002 VA examination for compensation purposes, 
the veteran reported that he had been initially diagnosed 
with "non-A, non-B hepatitis" when he tried to donate blood 
in 1982.  He presented a history of inservice and 
post-service intravenous heroin use and inservice blood 
exposure when he was required to clean the scene of a 
suicide.  An impression of hepatitis C was advanced.  The 
examiner noted that the first clinical documentation of 
record of hepatitis C was the March 1999 private biopsy 
report.  He opined that:

Hepatitis C, the patient's risk factor 
for this appears to be solely IV drug 
abuse with needle sharing while in the 
military.  He did continue to abuse IV 
drugs after his military discharge, 
although he denies needle sharing at that 
point.  He also had exposure to blood 
products during his military tenure as 
outlined above, although the extent of 
this exposure at this point is unknown.  
...  I believe that it is at least as 
likely as not that the patient contracted 
hepatitis C while in the military and 
very likely due to his intravenous drug 
abuse at that time. 

In a March 2005 written statement, the veteran advanced that 
his chronic hepatitis C was precipitated by the blood 
exposure which he sustained when he was required to clean the 
site of a suicide during active service.  In the alternative, 
he asserted that his inservice intravenous drug use was a 
component of his service-connected PTSD and he had incurred 
hepatitis C as the result of his intravenous drug use.  

At a June 2005 hearing before a VA hearing officer, the 
veteran testified that his inservice intravenous drug use was 
caused by his service-connected PTSD and, in turn, 
precipitated his chronic hepatitis C.  

At the November 2005 VA examination for compensation 
purposes, the veteran reported that: he had used intravenous 
drugs during active service; had been exposed to "blood and 
body fluids while 'cleaning up remains' in the early 
1980's"; and had been initially diagnosed with hepatitis in 
the "early 1980's" when he attempted to donate blood.  
At the January 2007 videoconference hearing before the 
undersigned Veterans Law Judge, the veteran testified that he 
could have been infected with hepatitis C during active 
service by either cleaning the scene of a suicide or through 
his intravenous drug abuse.  

Chronic hepatitis C was not shown during the veteran's period 
of honorable active service or for many years thereafter.  
While he found that the veteran's chronic hepatitis C had 
originated during active service, the examiner at the October 
2002 VA examination for compensation purposes expressly 
concluded that the claimed disorder was the result of the 
veteran's intravenous drug use.  

The veteran advances that he incurred chronic hepatitis C as 
the result of his exposure to blood and other bodily material 
when he was ordered to clean the scene of a suicide or, in 
the alternative, as the result of his inservice heroin abuse 
associated with his service-connected PTSD.  The veteran's 
contentions as to having incurred chronic hepatitis C as the 
result of his inservice exposure to blood are supported 
solely by his own testimony and written statements.  The 
Court has held that a lay witness is generally not capable of 
offering evidence involving medical knowledge such as the 
causation of a particular condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

The veteran's assertion that he incurred chronic hepatitis C 
as the result of his inservice intravenous drug abuse is 
supported by the clinical documentation of record.  The 
veteran's hepatitis C has been repeatedly found to be 
etiologically-related to his inservice drug use.  Given this 
fact, service connection cannot be established for the 
claimed disorder.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.301(d) (2006).  




II.  PTSD with Depression

A.  Historical Review

The report of the October 2002 VA examination for 
compensation purposes states that the veteran was diagnosed 
with chronic PTSD and chronic major depression.  A Global 
Assessment of Functioning (GAF) score of 55 was advanced.  In 
March 2003, the RO established service connection for PTSD 
with depression; assigned a 30 percent evaluation for that 
disability; and effectuated the award as of June 21, 2001.  
In August 2005, the RO increased the evaluation for the 
veteran's PTSD with depression from 30 to 50 percent and 
effectuated the award as of June 21, 2001.  

B.  Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2006).  A 50 percent 
evaluation is warranted for PTSD which is productive of 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material or forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
evaluation requires occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation requires total occupational and social impairment 
due to symptoms such as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting herself or others, an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower evaluation will be assigned.  38 C.F.R. § 4.7 (2006).  

In his June 2001 written statement, the veteran advanced that 
he quit many construction jobs as the result of his PTSD 
symptomatology.  

VA clinical documentation dated in March 2002 and April 2002 
states that the veteran was seen after an interaction with 
the VA disability office personnel.  On mental status 
examination, the veteran exhibited an angry and anxious mood; 
an appropriate affect; shaking which waxed and waned; 
thoughts focused on his pending VA claim; feelings of 
persecution; intact cognition, insight, and judgment; and no 
suicidal or homicidal ideation or delusions.  The veteran was 
diagnosed with chronic PTSD; major depression with psychotic 
signs; and chronic substance abuse in remission.  GAF scores 
of 41 were advanced.   

At the October 2002 VA examination for compensation purposes, 
the veteran complained of having intrusive thoughts of his 
traumatic inservice experiences approximately once a week; 
nightmares approximately two to three times a week; 
irritability with frequent angry outbursts; an exaggerated 
startle response; impaired impulse control, impaired sleep; 
and no friends and no hobbies.  He reported that "work is 
all he knows how to do."  The veteran clarified that he was 
employed as a carpenter, but has lost several jobs due to his 
irritability and angry outbursts.  He related that he was 
married and had a good relationship with his wife and 
children.  The veteran was observed to be alert, oriented and 
"casually dressed and groomed."  On mental status 
examination, the veteran exhibited a depressed mood; a 
frequently tearful affect; linear and goal directed thought 
processes; regular speech; and no evidence of memory loss or 
impairment or current suicidal or homicidal intent.  The 
veteran was diagnosed with chronic PTSD and chronic major 
depressive disorder.  A GAF score of 55 was advanced.  

A February 2003 VA treatment record states that the veteran 
worked as a carpenter on a full-time basis.  An April 2003 VA 
treatment record states that the veteran exhibited a 
flattened affect; a labile mood; difficulty thinking in a 
logical manner; declining short and long-term memory; and 
"poor ability to reduce work activity appropriate to his 
health and functional restrictions."  A GAF score of 41 was 
advanced.  

An August 2003 VA treatment record states that the veteran 
complained of irritability; fatigue; aggression towards 
family members; and an inability to be around others and to 
work.  He reported that his wife had called the police due to 
his verbal aggression.  A GAF score of 50 was advanced.  

At the January 2004 VA examination for compensation purposes, 
the veteran complained of intrusive thoughts and nightmares 
related to his inservice stressful events; anxiety; tension; 
and an inability to "think straight."  He reported that he 
was a union carpenter and had left several jobs due to his 
PTSD symptomatology.  The veteran was observed to be casually 
dressed and appropriately groomed.  On mental status 
examination, the veteran exhibited an anxious affect; a 
nervous mood; a logical thought process; occasional suicidal 
ideation and no homicidal ideation.  A GAF score of 50 was 
advanced.  The examiner commented that "this GAF score of 50 
is related to the veteran's PTSD condition."  

A June 2004 VA treatment record states that the veteran 
complained of not being able to find work due to his right 
hand arthralgia and associated frustration and sense of 
"self-defeat."  A GAF score of 50 was advanced.  An October 
2004 VA psychiatric evaluation notes that a GAF score of 65 
associated with his chronic PTSD and major depression was 
warranted.  

A March 2005 VA hospital summary notes that the veteran was 
admitted upon his suicidal ideation.  The veteran was 
observed to be oriented times three and tearful.  On mental 
status examination, the veteran exhibited a restricted and 
mood congruent affect; a terrible mood; normal speech; a 
linear thought process; suicidal plan with no active suicidal 
ideation; and no hallucinations or paranoia.  The veteran 
exhibited a GAF score of 40 upon admission to the hospital 
and a GAF of 55 at time of his discharge.  

At the June 2005 hearing before a VA hearing officer, the 
veteran testified that his PTSD was manifested by recurrent 
intrusive thoughts and social isolation.  He stated that he 
had been recently hospitalized at a VA medical center for 
severe depression and suicidal thoughts.  The veteran 
acknowledged that he was currently employed on a full time 
basis.  In a September 2005 written statement, the veteran 
advanced that the record supported the assignment of an 
initial 70 percent evaluation for his PTSD.  

At the November 2005 VA examination for compensation 
purposes, the veteran complained of intrusive thoughts and 
nightmares associated with his inservice stressors; anger; an 
exaggerated startle reaction; and social isolation.  He 
reported that he worked "all the time."  The veteran was 
observed to be oriented in all spheres; adequately groomed; 
and casually dressed.  On mental status examination, the 
veteran exhibited a constricted affect; a "not normal" 
mood; normal speech; intact memory; adequate judgment and 
insight; some paranoid ideation; intermittent suicidal 
ideation without recent intent or plan; and no homicidal 
ideation, hallucinations or delusions.  A GAF score of 50 was 
advanced.  

At the January 2007 videoconference hearing before the 
undersigned Acting Veterans Law Judge, the veteran testified 
that his PTSD was manifested by anger; impaired sleep; and 
social isolation from people beyond his family.  He reported 
that he had many jobs.  The veteran had been told by his 
treating VA counselor that he needed to work less given his 
physical and psychiatric disabilities.  

The veteran's chronic PTSD has been shown to be manifested by 
no more than a subjective history of intrusive thoughts and 
nightmares with associated impaired sleep; anger; 
irritability; an exaggerated startle response; suicidal 
ideation; social isolation; and GAF scores of 41 to 65.  The 
report of the most recent psychiatric VA examination for 
compensation purposes of record conducted in November 2005 
notes that a GAF of 50 was advanced.  The veteran has 
consistently reported working as a union carpenter on a full 
time basis.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of between 
41 and 50 denotes serious symptoms, e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting or any 
serious impairment in social, occupational, or school 
functioning, e.g., no friends, unable to keep a job.  A score 
of between 55 and 60 rating indicates moderate difficulty in 
social, occupational, or school functioning.  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  

The veteran's PTSD with depression is productive of 
significant social and occupational impairment and clearly 
merits at least a 50 percent evaluation under the provisions 
of Diagnostic Code 9411.   In the absence of any objective 
evidence of deficiencies in most areas such as work, school, 
family relations, judgment, thinking, or mood due to symptoms 
such as obsessional rituals; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances including work or a 
work-like setting; and an inability to establish and maintain 
effective relationships, the Board finds that the current 50 
percent evaluation adequately reflects the veteran's chronic 
PTSD/depressive disability picture.  




ORDER

Service connection for chronic undifferentiated 
spondyloarthropathy is granted.  

Service connection for chronic hepatitis C is denied.  

An initial evaluation in excess of 50 percent for the 
veteran's PTSD with depression is denied.  



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


